Order entered May 31, 2019




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-19-00241-CV

                   NITIN JARIWALA AND CHETNA HIRA, Appellants

                                              V.

         ALL AMERICA BANK, AN OKLAHOMA DOMESTIC BANK, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-18218

                                          ORDER
       Before the Court are appellants’ May 29, 2019 motion for extension of time to file their

brief and appellee’s May 30, 2019 response. We GRANT the motion and ORDER the brief be

filed no later than June 27, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE